OFFICE   OF THE AlTORNEY      GENERAL   OF TEXAS
                       AUSTIN




Honorable Baeoom Gl~ar
Coxmlutloner, Geaerel Lsnd Gtrlos
Austin, Texas




                                       13, 10S9v you request
                                      8ha abovs rererred to
                                       aquast es r0iiow6:




                 t0r 0r sin01air  to this 0rrf00  dataa
                 , they desire to know if a persiltoould
                 9 t&s Mate authorizlne theisto eon-
              roadway eoroes 68B. whlah is an tbs aoast
              tholr wall loaatlon  on 688 thus giving
    thm'an outlst to their preprrty.    fn oux da
    letter 0r 3cqeiembar67, we enalosed copier of our
    aorrsapondenaawith sinalair in aoumotion with
    thin  3Jiatter.3sversl of our mineral laws oppsar
    to et least lmpl that every aeslntanoeposslbla
    shell  be renderei the owmma at Ststa leases fn
    developing tho ppopert     Bawwar, this 18 tha
    first instanob or whiatof sm edvSaed where 8ha
    State hma been aalled an tbogfaat suoh parzait0s
Honorable 6asaom Gilee, Page 2



     req,ueatad by Slnalelr. Pill you kindly advise
     this d epartmeat if, in your opinion, we would
     be authorized in lsauing suoh permit to Ave
     Sinclair aocess to this Traot 088 aaross Trsot
     665.
          “This is to request that you disregard our
     letter of September 27, 1939, and to substitutethis
     request for an opinion in lieu thereof.”
          Your question cells for our opinion as to whether
or not the ComMsaloner of the Land Wfioe, under the faots
and olroumstanoesrelated in your letter, has the authority
to Issue a permit to Ylnolalr Prairie 011 Company authorizing
that oompany to areot’a roadway aoros6 State owned submerged
tract No.666.
          Seotlon 23 of Artlale 4 of the Texas Constitution
creates the offloe OS the DommlsslonerOS the General Land
Orfloe, but presorlbesno spaoliio duties of suoh otilaer
other than that he shall perform “Etaohduties as are or
map be required of him by law”.
          Artlole 52151,R. C. S., 1925, presariber tha
general duties of the Commlmelonor of the General Land
Offlae in the rollowing lan@age:
         Vhe Commissionershall superintend,eon-
    trol and dfr8ot the official oonduot of all sub-
    ordlnata ofl’laeraof the General Land Offloe, and
    execute and perfo~rmall eots and things touching
    or respaotlne the publla land of this State or
    ri@ts of individualsIn relation thereto, as may
    be required by law, and make and enforoe suitable
    rul,esoonslstent therewith. He shall plve lnfor-
    mation to the Governor and ~egislaturs aona6rnlng
    the pus110 lands, or ths General Land OU’iae,
    when required.*
           The statutes In force at the time Sinolair Preirie
Oil Company secured Its lease on submerfiedtraot 683 in
Nueoee Bay did not speolfloallyempower the Land COnmissioner
to issue a permit of the nature now requested by Sinolafr
Prairie Oil Company. It Is a well settled prtnolple in
this State that publia ofrlasrs possess only suoh pWerS
as are 8Xpresdy   OOeiWr8d  UpOn them by IsW Or are x-
                                                            423




Honorable Baaoom Glles, Page 3


aesaaril lmplled from the powers 80 conferred. They
d      ei3allYperform acts not authorizedby exlatlng
laws. See 34 Tex. Jur., See. 67, 440; Galleghan v.
MoCowan, 90 S. Vi.319 (Clv. App. Writ of Error Ref.);
liarlingenIndependentSohool Diatrlot v. C. R. Page &
Bra., 48 S. W. (2) 983 (Conan.App.).
          Section 8 of Chapter 271, Aota 1931, whlah
was In efteot et the time of the leasing of tract 688,
provides:
         *AI1 Islands, salt water lakes, bays, in-
    lets, marshes and reera owned by the State
    within tide water limits, and that portion of'
    the Gulf of Mexico within the jurladlotlonof
    Texas, and all unsold publio free aahool land,
    both surveyed end unaurveyad,shall be aubjeat
    to leaee by the Commlaalonerto en9 person, firm
    or corporationfor the productionof the minerals
    except Gold, allver,'pletlnum,olnnabar and other
    mete&s, that may be therein or thereunder, ln
    aaoordanoewith the provlalone or thla Act and
    aubdlvlalon2, Chapter 4, Title 86, Eevlsed
    Statutes of 1925, relating to leasing public
    areas, Insofar as same la not in oonfliat here-
    with."
          Subdivision2 of Chapter 4, Title 86, R. C. s.
1925,:.(Artlolea5353-5366, Inolualve,R. C. S. 1925), to-
gether with Chapter 271, Acta 1931, whloh aonfer upon the
Lend Oommlaalonerpr?YJerand authorityto lease the area
in question and prescribe the prooedure to be followed
In making leases do not, in our opinion, either expressly
or by necessary lmplloatlon,authorize the Land Commissioner
to issue a permit of the kind now requested by Slnolalr
Prairie Of1 Company under the facts submitted by you.
           Accordingly,we answer your question by stat-
lng that, in our opinion, under the hots   Submitted In
  our letter and the file aocompanyingthe asme, the
E ornmlaslonerof the General Land Office has no authority
to 1~5~0 a permit to Sinolalr Prairie Oil Oompany to
construct a roadway aoroas submere.ed tract 685.
          In oonoluaion,we wish to make olaar that in
this opinion we are not passing upon the question Of the
Honorable Bssoom Glles, Page 4


right of the SinolafrPrairie Cl1 Company to a ray o?
neoeseity over tract 685. Oar opinion is confined to
a holding that under existing statutes the Land Co+
nissloner is not authorizedto Issue a permit of the
kind requested.
                                    Yours very truly
                                 ATTORHEY
                                        Cl!NEHALOF TEXAS


                                           , -.
                                           rbert

HltKrBT